Case 3:13-cv-01278-GPC-LL Document 111 Filed 05/01/19 PageID.1408 Page 1 of 5



  1   Adam M. Tschop (SBN 209767)
      adam.tschop@lifetech.com
  2   LIFE TECHNOLOGIES CORPORATION
      5791 Van Allen Way
  3   Carlsbad, CA 92008
      Telephone: (760) 603-7200
  4   Facsimile: (760) 476-6048
  5   Dianne B. Elderkin
      Steven D. Maslowski
  6   Angela Verrecchio
      Jason Weil
  7   AKIN GUMP STRAUSS HAUER & FELD LLP
      Two Commerce Square
  8   2001 Market St., Suite 4100
      Philadelphia, PA 19103
  9   Telephone: (215) 965-1200
      Facsimile: (215) 965-1210
 10
      Attorneys for Defendant
 11   LIFE TECHNOLOGIES CORPORATION
 12

 13
                          UNITED STATES DISTRICT COURT

 14
                       SOUTHERN DISTRICT OF CALIFORNIA

 15

 16   UNISONE STRATEGIC IP, INC.,            Case No. 3:13-CV-01278-GPC-LL

 17              Plaintiff,                  LIFE TECHNOLOGIES’ MAY 1,
                                             2019 STATUS REPORT ON CBM
 18        v.                                REVIEW NO. CBM2016-00025

 19
      LIFE TECHNOLOGIES
 20   CORPORATION;
      LELAND STANFORD JUNIOR
 21   UNIVERSITY; UNIVERSITY OF
      CALIFORNIA AT LOS ANGELES;
 22   UNIVERSITY OF CALIFORNIA AT
      SAN DIEGO; UNIVERSITY OF SAN
 23   DIEGO; SAN DIEGO STATE
      UNIVERSITY; HARVARD
 24   UNIVERSITY; PENNSYLVANIA
      STATE UNIVERSITY; NOVARTIS
 25   CORPORATION; And DOES 1
      through 300, inclusive,
 26
                 Defendants.
 27

 28

                                                   MAY 1, 2019 CBM REVIEW STATUS REPORT
                                                              CASE NO. 3:13-CV-01278-GPC-LL
Case 3:13-cv-01278-GPC-LL Document 111 Filed 05/01/19 PageID.1409 Page 2 of 5



  1         On April 8, 2015, the Court granted Defendant Life Technologies
  2   Corporation’s (“Life”) motion to stay this case pending the outcome of covered
  3   business method (“CBM”) review of certain claims in Plaintiff Unisone Strategic
  4   IP, Inc.’s (“Unisone”) U.S. Patent No. 6,996,538 (“the ’538 Patent”) before the
  5   Patent Trial and Appeal Board (“Board”) (D.I. 60). This monthly status report is
  6   submitted pursuant to the Court’s instructions in its April 8 Order (id. at 4).
  7         On June 28, 2016, the Board issued a Final Written Decision finding invalid
  8   all of the challenged claims of the ’538 Patent (claims 52, 62, 67, 70-76, 81, 83-85,
  9   and 96).    Life Techs. Corp. v. Unisone Strategic IP, No. CBM2015-00037
 10   (P.T.A.B. June 28, 2016) (Paper No. 37). More specifically, the Board determined
 11   all challenged claims “are unpatentable under 35 U.S.C. § 101 as being directed to
 12   non-statutory subject matter.” Id. at 3. On November 18, 2016, the Board denied
 13   Unisone’s request for rehearing. Life Techs. Corp. v. Unisone Strategic IP, No.
 14   CBM2015-00037 (P.T.A.B. November 18, 2016) (Paper No. 39). Unisone did not
 15   appeal the Board’s decision in CBM2015-00037 and, pursuant to 35 U.S.C.
 16   § 318(b), the Director will publish a certificate cancelling those claims.
 17         On December 30, 2015, Life filed a second CBM petition challenging
 18   whether additional claims of the ’538 Patent (claims 1, 14, 19, 22-28, 32, 34-36,
 19   and 45) are directed to patentable subject matter under 35 U.S.C. § 101. The Board
 20   instituted review of all challenged claims and on June 23, 2017, concluded they
 21   were invalid for the same reasons stated in CBM2015-00037. See Life Techs.
 22   Corp. v. Unisone Strategic IP, No. CBM2016-00025 at 23 (P.T.A.B. June 23,
 23   2017) (Paper No. 24). On August 24, 2017, Unisone filed a Notice of Appeal
 24   appealing the Board’s Final Written Decision to the Federal Circuit. See Life
 25   Techs. Corp. v. Unisone Strategic IP, Inc., No. CBM2016-00025 (P.T.A.B. June
 26   23, 2017) (Paper No. 25). On December 10, 2018, the Federal Circuit affirmed the
 27   Board’s Final Written Decision, without opinion, pursuant to Federal Circuit Rule
 28

                                                    1       MAY 1, 2019 CBM REVIEW STATUS REPORT
                                                                        Case No. 3:13-CV-01278-GPC-LL
Case 3:13-cv-01278-GPC-LL Document 111 Filed 05/01/19 PageID.1410 Page 3 of 5



  1   36. See Unisone Strategic IP, Inc. v. Life Technologies Corporation, No. 17-2471
  2   (Fed. Cir. Dec. 10, 2018). Unisone did not petition for panel rehearing or rehearing
  3   en banc before the Federal Circuit and did not petition the Supreme Court for a writ
  4   of certiorari.
  5          As a result of the CBM proceedings, all of the independent claims of the ’538
  6   Patent, as well as the twenty-four (24) challenged dependent claims, were held
  7   unpatentable under 35 U.S.C. § 101 as being directed to non-statutory subject
  8   matter. The remaining claims of the ’538 Patent are directed to that same subject
  9   matter and suffer from the same defect as the challenged claims.
 10          Counsel for Life reached out to Unisone’s counsel of record in this
 11   proceeding on March 15, 2019 and March 26, 2019, to discuss whether there is any
 12   basis for this case to proceed in light of the result in the CBM proceedings, but has
 13   yet to receive a response from Unisone’s counsel.
 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                   2      MAY 1, 2019 CBM REVIEW STATUS REPORT
                                                                      Case No. 3:13-CV-01278-GPC-LL
Case 3:13-cv-01278-GPC-LL Document 111 Filed 05/01/19 PageID.1411 Page 4 of 5



  1                                     Respectfully submitted,
  2
      Dated: May 1, 2019                By /s/ Steven D. Maslowski
  3                                       Dianne B. Elderkin
                                          Steven D. Maslowski
  4                                       Angela Verrecchio
                                          Jason Weil
  5                                       AKIN GUMP STRAUSS HAUER &
                                          FELD LLP
  6                                       Two Commerce Square
                                          2001 Market St., Suite 4100
  7                                       Philadelphia, PA 19103
                                          Telephone:      (215) 965-1200
  8                                       Facsimile:      (215) 965-1210
  9                                        Adam M. Tschop
                                           LIFE TECHNOLOGIES
 10                                        CORPORATION
                                           5791 Van Allen Way
 11                                        Carlsbad, CA 92008
                                           Telephone:    (760) 603-7200
 12                                        Facsimile:    (760) 476-6048
 13                                        Attorneys for Defendant
                                           Life Technologies Corporation
 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              3     MAY 1, 2019 CBM REVIEW STATUS REPORT
                                                                Case No. 3:13-CV-01278-GPC-LL
Case 3:13-cv-01278-GPC-LL Document 111 Filed 05/01/19 PageID.1412 Page 5 of 5



  1                                 PROOF OF SERVICE

  2
            I hereby certify that on May 1, 2019, I electronically filed the following

  3
      document(s) with the Clerk of the Court for the United States District Court,

  4
      Southern District of California by using the CM/ECF system:

  5
            LIFE TECHNOLOGIES’ MAY 1, 2019 STATUS REPORT ON CBM

  6
            REVIEW NO. CBM2016-00025

  7
            The individuals listed below are “active” registered CM/ECF users in this

  8
      case, and will be served by the CM/ECF system:

  9
            EDWARD G. POPLAWSKI (SBN 113590)
 10         epoplawski@wsgr.com
 11         OLIVIA M. KIM (SBN 228382)
            okim@wsgr.com
 12         WILSON SONSINI GOODRICH & ROSATI, P.C.
 13         633 West Fifth St., Suite 1550
            Los Angeles, CA 90071-2027
 14         Telephone: (323) 210-2900
 15
            Facsimile: (866) 974-7329

 16         CHRISTOPHER D. MAYS (SBN 266510)
            cmays@wsgr.com
 17
            WILSON SONSINI GOODRICH & ROSATI, P.C.
 18         650 Page Mill Rd.
            Palo Alto, CA 94304-1050
 19         Telephone: (650) 849-3088
            Facsimile: (650) 493-6811
 20

 21         Attorneys for Plaintiff,
            UNISONE STRATEGIC IP, INC.
 22

 23   Dated: May 1, 2019              LIFE TECHNOLOGIES CORPORATION
 24

 25                                         By:     /s/ Steven D. Maslowski
                                                  Steven D. Maslowski
 26

 27

 28

                                                   4      MAY 1, 2019 CBM REVIEW STATUS REPORT
                                                                      Case No. 3:13-CV-01278-GPC-LL
